DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     N&P CONSTRUCTION AND DEVELOPMENT, INC., a Florida
               Corporation, and JULIO ABREU,
                         Appellants,

                                    v.

                           LEONOR PEREZ,
                              Appellee.

                              No. 4D20-456

                              [April 8, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald Hafele, Judge; L.T. Case No. 50-2018-CA-000437-
XXXX-MB.

   Hinda Klein of Conroy Simberg, Hollywood, for appellants.

  Mara Shlackman of the Law Offices of Mara Shlackman, P.L., Fort
Lauderdale; and Hyram M. Montero of Hyram M. Montero, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.